Citation Nr: 0209649	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability ratings for service-
connected depression with history of posttraumatic stress 
disorder-like symptoms, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to September 
1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO) which denied the benefit sought on 
appeal.  

Procedural history

In June 1994, the RO received the veteran's claim for service 
connection for a psychiatric disorder, claimed as "shell 
shock".  In a January 1995 rating decision, the RO denied the 
veteran's claim.  The veteran appealed the January 1995 
decision.  In an October 1997 decision, the Board granted 
service connection for post-traumatic stress disorder (PTSD).  
In a November 1997 rating decision which implemented the 
Board's decision, the RO awarded a noncompensable rating for 
PTSD, effective from June 27, 1994.  The veteran disagreed 
with the November 1997 rating decision and initiated this 
appeal.  

In June 2000, the veteran testified at a personal hearing 
which was chaired by the undersigned Board member in 
Washington, D.C.  In July 2000, the Board remanded this issue 
for additional development.  In a December 2001 rating 
decision, the RO granted a 10 percent rating for PTSD for the 
period beginning June 27, 1994 and ending November 6, 1996 
and granted a 30 percent rating for the period from November 
7, 1996 forward.  The RO issued a supplemental statement of 
the case (SSOC) in December 2001, and the case has been 
forwarded to the Board for further action.

Although the veteran has not expressed disagreement with the 
December 2001 RO rating action, he has not expressed 
satisfaction with the assigned disability rating.  The Board 
therefore presumes that the appeal has not been withdrawn.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded].   


FINDINGS OF FACT

1.  During the period beginning June 27, 1994 and ending 
November 6, 1996, the veteran's PTSD was productive of mild 
social and industrial impairment.

2.  During the period beginning November 7, 1996, the 
veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
psychiatric disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the period beginning June 27, 1994 and ending 
November 6, 1996, the criteria for a disability rating for 
PTSD higher than 10 percent have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 
(1996).

2.  For the period beginning November 7, 1996, the criteria 
for a disability rating for PTSD higher than 30 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.130, Diagnostic Code 9411 (2001).

3.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected depression with 
history of PRSD symptoms.  The RO has assigned a 10 percent 
rating for the veteran's psychiatric disability from June 27, 
1994, the date of his initial claim of entitlement to service 
connection, to November 6, 1996, the date of a change in the 
regulations pertaining to rating psychiatric disabilities, 
and a 30 percent disability rating from November 7, 1996 
forward. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then review the 
pertinent law and regulations before discussing the issue on 
appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence dated July 31, 
2000 from the RO.  SSOCs dated September 2000 and December 
2001 further served to inform the veteran of what was 
required.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, in response to the 
Board's July 2000 remand the RO obtained a copy of the 
September 1999 VA examination specified by the Board.  The 
veteran also underwent a VA examination in February 2001, the 
results of which are reported below.  The RO sent a letter to 
the veteran in September 2000, to request the information 
specified by the Board, including names of medical care 
providers.  The RO obtained VA clinical records identified by 
the veteran and obtained specific records from a private 
physician identified by him.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran and his daughter presented personal 
testimony at a hearing before the undersigned member of the 
Board in June 2000, and the veteran has submitted several 
written statements, which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Schedular criteria 

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  
The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The period on appeal is from June 1994 to present; therefore, 
the veteran's disability will be evaluated under both 
versions to determine which, if either, is more favorable.  

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people. 
Psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

10%  Less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

0%  There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132 (1996).

Words such as "considerable" were not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (2001).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993). The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities reads in pertinent part as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0%  A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.
38 C.F.R. § 4.130 
(2001).

GAF

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32] [hereinafter DSM-IV]. GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes).

Scope of review

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

As noted above, the veteran's service-connected psychiatric 
disability is currently rated 10 percent disabling from the 
date of his initial claim, June 27, 1994, to the date of the 
revision in the regulations pertaining to psychiatric 
disabilities and 30 percent from that November 7, 1996 
forward.  In essence, the RO determined that the revised 
schedular criteria permitted the assignment of a 30 percent 
rating after the effective date of the regulation.  See the 
December 2001 SSOC.  See also Fenderson, supra. 

The veteran's psychiatric disorder, which is denominated as 
depression with a history of PTSD-like symptoms, is currently 
rated under 38 C.F.R. § 4.130, Diagnostic Codes 9433 
[dysthymic disorder] and  9411 [PTSD].  See 38 C.F.R. § 4.27 
(2000) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned].  Under the provisions of 38 C.F.R. § 4.130 (2001), 
all mental disorders, regardless of the diagnostic code 
assigned, are rated under one set of criteria.  Similarly, 
under the provisions of 38 C.F.R. § 4.132 in effect prior to 
November 7, 1996, all neuroses were rated using the same 
criteria.


(i.)  Preliminary Matter - multiple diagnoses 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to service-connected 
PTSD and depression, the veteran has been diagnosed with a 
cognitive disorder or disorders, variously diagnosed as 
Alzheimer's, dementia, organic affective disorder and 
amnestic syndrome, with a history of a head injury.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   
In this case, however, the February 2001 VA examiner 
addressed this matter and apportioned 50 percent of the 
veteran's overall mental impairment to his depression and 50 
percent to dementia.  A September 1995 VA consultation report 
found depression likely more impacting than early dementia, 
but did not specify a proportion.  Because the February 2001 
opinion is more recent and is more definite in its findings, 
the Board will adopt the percentages given therein.  

The February 2001 examiner also found that of the symptoms 
attributable to depression, only 30 percent were attributable 
to the veteran's military experiences.  This appears to be 
consistent with other medical evidence of record.  Outpatient 
treatment reports from March 1998 show that the veteran's 
depression was mostly related to failed business experiences.  
In September 1999, the veteran described his depression as 
based on his dislike of the government in Montana.  

It appears from this evidence that only a relatively small 
proportion of the veteran's psychiatric symptoms can be 
medically attributed to his PTSD, and the Board will consider 
this in its evaluation of the veteran's disability.  



(ii.)  Change in rating schedule

The Board must first address whether the former or current 
rating criteria should be applied.  See VAOPGCPREC 3-2000, 
discussed above.  The current criteria cannot be applied 
prior to its effective date in November 1996.  For the period 
prior to that date, only the former criteria are applicable.  
Both criteria may be applied on and after November 7, 1996. 

The Board finds that the current schedular criteria are more 
favorable to the veteran because the requirements for a 50 
percent rating under the current version of the rating 
criteria specify occupational and social impairment with 
reduced reliability and productivity due to certain symptoms, 
and difficulty in establishing effective work and social 
relationships, while the prior version of the regulations 
specifies a showing of considerable social or industrial 
impairment.   The Board finds that, as applied to the 
veteran's symptomatology, the current version of the rating 
criteria is less rigorous than the former version and is more 
favorable to the veteran.

Schedular rating for the period beginning June 27, 1994 and 
ending 
November 6, 1996

The veteran is currently assigned a 10 percent rating for 
PTSD for the period beginning June 27, 1994 and ending 
November 6, 1996.  Under the version of the rating criteria 
effective prior to November 7, 1996, a 10 percent rating was 
for application when the evidence showed:

Less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132 (1996).


To establish entitlement to the next higher 30 percent rating 
for PTSD, the evidence would have to show:

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 (1996).

As discussed in detail above, "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993). 

A brief summary of the veteran's occupational history, as 
gleaned from the evidence, shows that the veteran worked in 
the rendering business in a family owned operation until the 
plant burned down in 1977.  He operated the business in 
partnership with his brother, until his brother's death in 
1964.  After the destruction of the plant, he operated a game 
farm business for several years, until he was forced to 
dispose of his stock by the government for disease control 
purposes.  He is currently retired or semi-retired, and 
raises sheep.

The evidence pertinent to industrial and social impairment 
during the period from June 1994 to November 1996 includes 
findings that the veteran suffered from a history of 
flashbacks.  Evidently, the veteran was treated for a head 
injury in June 1992, immediately after which he had periodic 
disturbing flashbacks of the war.  An October 1994 letter 
from the veteran's friend, who saw the veteran after the 
injury to his head, described how the veteran looked very 
disoriented and stated that he saw tanks coming.  A January 
1995 letter from the veteran's wife stated that he kept this 
up for a couple of days after the accident.  However, the 
report of the October 1994 VA examiner found that there was 
no evidence of ongoing or intermittent flashbacks other than 
the incidents immediately following the veteran's head 
injury.  

The Board finds that the evidence pertinent to this time 
period indicates a single episode of flashbacks, or several 
episodes over a period of short duration in 1992.  Some 
statements from the veteran's daughters indicates that the 
flashbacks continued.  The Board finds that, even assuming 
some continuation of flashbacks after the head injury in 
1992, there is no indication that these flashbacks were of 
such intensity or frequency as to cause more than mild 
impairment occupationally and socially.  Significant to this 
determination, the Board notes that the veteran has 
introduced no evidence of an inability to perform 
occupational duties or of any specific ongoing social impact 
that could be considered more than mild in degree.

Other evidence pertinent to this issue includes a finding by 
the October 1994 VA examiner that there was no evidence that 
the veteran suffered delusions or hallucinations, and that 
the veteran appeared well oriented.  He also found no 
evidence of sleep impairment or nightmares.  A November 1994 
report indicated that the veteran did not feel paranoid or 
hear voices, and the October 1996 VA consultation report 
found the veteran to be well oriented.  

Although there is some evidence of mood disturbance during 
this period.  T.W.V., M.D. found the veteran's mood to be 
somewhat unstable in November 1994.  He also found that the 
veteran was easily angered and was generally angry with the 
government, but that he did not threaten.  In September 1995, 
the veteran was noted to be tearful when recounting war 
experiences and the loss of game farm animals.  However, in 
October 1994, the VA examiner noted no irritability.  The 
Board finds that such symptoms are consistent with no more 
than mild impairment in social and occupational functioning 
in that no specific occupational or social consequences are 
described or implied.  There is no indication from this 
evidence of any particular difficulty in performing 
occupational tasks or in comporting himself in an acceptable 
fashion in a social environment.  Further, there is no 
evidence that the veteran took any inappropriate actions or 
that the emotional reactions described were irrational.



The October 1994 VA examiner found that the veteran did show 
significant levels of anxiety; however, he also found that by 
the veteran's own statements, this anxiety related more to 
the operation of his business.  According to the examiner, 
this anxiety was not an exacerbation of PTSD.

In examining other symptoms reflecting the veteran's degree 
of social and industrial impairment during this period, the 
Board notes no evidence of significant problems with memory 
or thinking.  In October 1994, the VA examiner found that the 
veteran's short and long term memory were both intact.  In 
November 1994, TWV found that, although the veteran 
complained of trouble with his memory, he was able to recall 
3 out of 3 words during testing;  he was able to make pretty 
good decisions, his judgment was good, and he was capable of 
abstract thinking, albeit with some coaching. The October 
1996 VA consultation report also showed the veteran's memory 
to be intact for recall of 3 out of 3 words.

In terms of communications, although TWV found the veteran's 
speech to be goal-directed, and the October 1996 VA 
consultation report showed him to be fluent with normal 
comprehension.

The Board notes that the veteran's Global Assessment of 
Functioning (GAF) score as measured by the October 1994 VA 
examiner was 80.  A GAF of 71 to 80 is defined as, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning. 
(e.g., temporarily falling behind in schoolwork).

The Board finds that the GAF score of 80 is consistent with 
the medical evidence of record and supports a finding that 
the veteran's PTSD was productive of symptomatology which is 
no more than mild in degree, and is reflective of no more 
than a 10 percent rating.



The Board also notes evidence particularly pertinent to 
social impairment during this period, which includes the 
veteran's statement in an October 1994 VA examination that he 
would go out to coffee and breakfast with friends at times, 
and the examiner's finding that he did not appear to have any 
difficulties in social functioning.

Finally, the Board notes the evidence discussed above as to 
apportionment of symptoms among service connected and 
nonservice connected pathology.  In particular, the Board 
notes a finding by the October 1994 VA examiner that the 
veteran was not experiencing any overt symptoms of PTSD at 
that time; that he had no recurrent dreams, flashbacks, or 
distress that could be related to exposure to environments 
that resemble his military experiences.  He had no avoidance 
of stimuli associated with trauma, and he functioned in a 
fairly active and normal lifestyle, with no restrictive range 
of affect or emotions.

Upon consideration of the evidence, including evidence that 
much of the veteran's mental impairment resulted from 
nonservice-connected pathology, the Board finds that the 
veteran's PTSD symptoms during this period did not result in 
definite social and industrial impairment, reflective of a 30 
percent rating under Diagnostic Code 9411, but rather more 
closely approximated the criteria for a 10 percent rating, 
which is consistent with mild pathology due to his service-
connected psychiatric disability.  There is virtually no 
evidence which indicates that symptomatology related to the 
veteran's depression and PRSD was "distinct, unambiguous, and 
moderately large in degree"  or represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."
The Board accordingly concludes that the veteran has not 
shown sufficient evidence to find that definite impairment 
existed, warranting consideration of a higher disability 
rating under 38 C.F.R. § 4.132 (1996).    

In addition, for the reasons discussed immediately above in 
relation to consideration of a 30 percent disability 
evaluation, the Board finds that the evidence does not show 
that evidence exists which would permit the assignment of any 
disability rating other than 10 percent.  In particular, the 
evidence did not demonstrate that the veteran was 
demonstrably unable to obtain or retain employment due to his 
service-connected psychiatric disability.

For the reasons discussed, the Board finds that for the 
period beginning June 27, 1994 and ending November 6, 1996, a 
preponderance of the evidence is against a rating higher than 
10 percent for PTSD.

Schedular rating for the period beginning November 7, 1996

The veteran is currently assigned a 30 percent rating for 
PTSD for the period beginning November 7, 1996.  Under the 
current version of the rating criteria (effective November 7, 
1996), a 30 percent rating is assigned when there exists:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2001).

To support evaluation at the 50 percent level, the Board must 
find:

Under the current version of the rating criteria (effective 
November 7, 1996):

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130 (2001).

Or, under the version of the rating criteria effective prior 
to November 7, 1996:

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).

The Board refers to its prior finding that the current 
version of the rating criteria are more favorable to the 
veteran than is the prior version; however, in order to 
ensure compliance with the requirements of Karnas, the Board 
has evaluated the veteran's symptoms under both versions.  In 
its analysis, the Board has considered the opinions of 
various examiners, including the April 2001 VA opinion 
referred to above.  In light of this evidence, and as 
discussed below, the Board finds that the symptomatology that 
is medically attributable to the veteran's PTSD is 
insufficient to support a 50 percent evaluation under either 
version of the rating criteria.

Although the veteran's service-connected symptomatology does 
not include suspiciousness or panic attacks, there is 
evidence to support findings of a depressed mood, anxiety, 
and sleep impairment, including an October 2000 statement of 
the veteran that he has had nightmares about the war since 
1946, and that he has tried to repress these.  Also, in 
October 2000, the veteran's daughter attested to his sleeping 
difficulties, and at his June 2000 hearing, the veteran 
stated that he had been given sleeping pills due to memories 
that made it difficult to sleep.  The Board finds that 
overall, this symptomatology is reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), and is thus consistent with the 
criteria stated for the 30 percent level.  

As discussed in relation to the period prior to November 7, 
1996, the veteran has experienced flashbacks.  In the 
February 2001 VA examination, the veteran described these as 
flashbacks of battle, which began after a head injury in 
1992.  In October 2000, the veteran's daughter described 
flashbacks occurring during conversations.  In his June 2000 
hearing, the veteran described his initial flashback as 
seeing the Germans attacking his plant.  He stated that he 
still had memories when he watched television accounts of the 
war, but had not had a similar flashback; however, his 
daughter testified that he would sometimes drift while 
driving and would state that he was "off fighting the war".  
In October 2000, the veteran's daughter stated that he was 
not able to stay focused on work due to these episodes.  
Although there is some discrepancy in the record as to how 
often these episodes have occurred, the Board finds that the 
evidence presented, even if accepted in its entirety, does 
not support the contention that these flashbacks approximate 
panic attacks occurring more than once a week, as 
characteristic of the 50 percent level under the current 
version of the rating criteria, or that these episodes have 
occurred with such frequency and intensity as to result in 
considerable social or industrial impairment under the former 
version of the rating criteria.  In this regard, the Board 
notes that the episodes described by the veteran and his 
daughter are associated with reminders of the war, or 
occasionally during conversations, or while driving.  While 
the veteran's daughter stated that he could not focus on work 
because of these episodes, no specific examples of 
occupational impact are of record, and no such occupational 
impairment due to flashbacks has been contended by the 
veteran himself.  

Also of relevance to both social and industrial function is 
the evidence of memory impairment.  In the February 2001 VA 
examination, the veteran was stated to be confused about 
recent history, although his remote memory was said to be 
intact.  In the September 1999 VA examination, the veteran's 
remote memory was described as impaired at times, and his 
recent memory was said to be impaired.  However, according to 
the examiner, this was not due to depression or anxiety, but 
was due to aging.  As noted by the Board above, the veteran 
has been diagnosed as having cognitive defects, which have 
not been related to service.  This impairment of recent 
memory, attributed to non-service connected pathology, cannot 
be considered in assigning a disability rating.

Similarly, in February 2001, the veteran was described as 
having impairment of abstract reasoning that was pronounced; 
however this was said to be more probable than not related to 
organically based cognitive decline.

In terms of mood and affect, the evidence shows such 
symptomatology as a relatively flat affect, as found in a 
December 1998 outpatient treatment record.  In October 2000, 
the veteran's daughter described the veteran as subject to 
irritability and outbursts.  In February 2001, the VA 
examiner described the veteran as dysphoric; he stated that 
testing indicated mild to moderate depression.  Although it 
is arguable that this evidence reflects a level of severity 
consistent with the criteria for the 50 percent level, it 
must be considered in light of the April 2001 VA examiner's 
opinion, which found that the veteran's depression is only 
partially attributable to battle experiences, and that only 
30 percent of symptoms of depression can be so attributed.  
Other contributors include disappointment with the veteran's 
vocational career.  Further, the veteran's dementia was 
stated to be responsible for 50 percent of his overall mental 
impairment, and to have adversely affected his ability to 
cope with his chronic depression.

There is no evidence to support circumstantial, 
circumlocutory, or stereotyped speech, or difficulty in 
understanding complex commands.  The Board notes that, in 
September 1999, the VA examiner described the veteran's 
speech as normal.

The evidence shows that, although strained at times, the 
veteran has maintained relationships with his spouse, his 
children and friends.  He has been married for over 50 years, 
and maintains relationships with his daughters.

The Board also notes the veteran's GAF scores during this 
period.  He registered a score of 60 to 65 in September 1999, 
and a score of 55 in February 2001.  These scores are at most 
reflective of moderate symptoms.  In addition, considering 
that only 50 percent of the veteran's mental and psychiatric 
symptoms have been medically attributed to his depression, 
these scores do not support a rating at the 50 percent level.

Although it seems a logical conclusion that a lack of 
entitlement to a 50 percent rating implies a lack of 
entitlement to ratings higher than 50 percent, as under the 
current version of the regulations, many of the criteria used 
for the higher levels are different than those used for the 
50 percent level, to ensure fairness to the veteran, a 
detailed discussion of these levels is warranted.  

To support evaluation at the 70 percent level, the Board must 
find:

Under the current version of the rating criteria (effective 
November 7, 1996):

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2001).

Or, under the version of the rating criteria effective prior 
to November 7, 1996:

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. 
§ 4.132 (1996).

In evaluating the criteria established under the current 
version of the regulations, the Board notes no evidence of 
suicidal ideation.  Indeed, the veteran specifically denied 
suicidal ideation in the September 1999 VA examination; he 
also denied homicidal ideation and suicidal attempts.  
Similarly, a March 1998 outpatient treatment record reflects 
the absence of suicidal or homicidal ideation.  

In regard to the remaining criteria, there is no evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  As discussed above, the veteran does suffer 
from depression; however, it was characterized as mild to 
moderate in intensity, and is only 30 percent attributable to 
PTSD.  The evidence shows only that the veteran is easily 
angered, and does not support a finding of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  There is no evidence of spatial disorientation; 
or neglect of personal appearance and hygiene.  Aside from 
the veteran's daughter's contention that the his flashbacks 
make it difficult for him to focus on work, the evidence of 
occupational impairment does not show difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting), and as noted above, the evidence does not contain 
examples of such impairment.  And, as discussed in relation 
to the veteran's family and social contacts, the evidence 
does not support a finding of an inability to establish and 
maintain effective relationships.

In short, the Board finds that there is insufficient evidence 
to support a finding that the veteran suffers from 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and mood, as reflective of a 70 
percent evaluation.

In evaluating the veteran's symptoms against the former 
version of the rating criteria, the Board finds that, as the 
difference in the criteria for the 50 percent and 70 percent 
levels is simply a matter of degree, i.e., considerable 
industrial and social impairment as opposed to severe 
industrial and social impairment, the Board can logically 
conclude that the veteran, not having shown that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, or that by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, has also not shown that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

To support evaluation at the 100 percent level, the Board 
must find:

Under the current version of the rating criteria (effective 
November 7, 1996):

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. 
§ 4.130 (2001).

Or, under the version of the rating criteria effective prior 
to November 7, 1996:

The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in a profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (1996).

In evaluating the veteran's symptoms against the criteria for 
a 100 percent evaluation, the Board notes no evidence of 
gross impairment in thought processes or communication, and 
no evidence of persistent delusions or hallucinations, as 
shown by a September 1999 VA examination finding of no 
evidence of a thought disorder or hallucinations.  Further 
there is no evidence of grossly inappropriate behavior, no 
evidence to show that the veteran presents a persistent 
danger of hurting himself or others, no evidence of an 
intermittent inability to perform activities of daily living, 
such as maintenance of minimal personal hygiene, and no 
evidence of disorientation to time or place.  The Board notes 
a finding in February 2001, that the veteran was 
appropriately oriented, and in December 1998, that he was 
oriented times 3.  Also, the evidence does not show memory 
loss for names of close relatives, or his own occupation or 
name.  Overall, there is no support in the evidence for a 
finding that the veteran suffers total occupational and 
social impairment. 

The Board has also reviewed the veteran's symptoms under the 
former version of the regulations and rating criteria and 
finds that the evidence of feelings of detachment as 
described by the veteran's daughter and other evidence of 
social function does not support a finding that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
There is no evidence that the veteran suffers totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
And although the veteran is currently retired, or semi-
retired, there is no support in the evidence for a finding 
that he is demonstrably unable to obtain or retain 
employment.

The Board has considered the veteran's contention that the 
lay statements of his family and friends are entitled to 
greater weight and consideration by the Board.  The Board has 
indeed considered these statements and finds them to be 
credible and persuasive descriptions of the veteran's overall 
condition.  However, as discussed above, the medical evidence 
of record does not support the notion that the veteran's 
total mental and psychiatric symptomatology is attributable 
to his PTSD.  The apportionment of symptomatology among 
various psychiatric or mental disorders requires medical 
expertise, and is not the type of evidence that can be 
supplied by lay testimony, as lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the Board must afford 
greater weight to the medical evidence.

(iv.)  Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In  this case, the medical evidence of record does not appear 
to support the proposition that the veteran's service-
connected PTSD has significantly changed in severity since he 
originally filed his claim.  Indeed, the only identifiable 
recent event impacting on the veteran's psychiatric status 
was the 1992 head injury, which predated his claim.  Most 
significant, from the standpoint of assigning disability 
ratings,  was the November 1996 change in the rating 
schedule, which allowed a more favorable rating for the 
veteran's symptoms during the period after the new version of 
the rating schedule became effective.  This was considered by 
the Board in assigning disability ratings and effective 
dates.

(v.)  Extraschedular Rating

In the Statement of the Case dated in December 2001, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected psychiatric disability.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2001).  See also VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor does the record on appeal 
contain evidence to support the premise, that his service-
connected psychiatric disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of any 
hospitalization for PTSD.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

For the period beginning June 27, 1994 and ending November 6, 
1996, the claim of entitlement to a disability rating higher 
than 10 percent for PTSD is denied.

For the period beginning November 7, 1996, the claim of 
entitlement to a disability rating higher than 30 percent for 
PTSD is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

